DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
2.	The amendments to the title and abstract as filed on 1/21/2021 are objected to for the following reasons:
	1)  The title of the specification was already corrected in the prior-filed response dated 12/21/2020.
	2)  The abstract must be submitted on a separate sheet of paper:  Whether supplying a marked-up version of a previous abstract or a clean form new abstract, the abstract must comply with 37 CFR 1.72(b)  regarding the length and placement of the abstract on a separate sheet of paper.  Per 37 CFR 1.72(b):  the sheet or sheets presenting the abstract may not include other parts of the application or other material. 
	Thus, the objection to the abstract remains, wherein a corrected abstract should be filed on a separate sheet of paper and not include other parts of the application.  
Election/Restrictions
3.	Claims 1-6, 8-11, and 22-24 are allowable, with claim 1 being independent. The restriction requirement between inventions, as set forth in the Office action mailed on 3/4/2020,  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention III and Invention I is withdrawn.  Claims 18-20, directed to a method of making an allowable product and requiring all the limitations of an allowable claim (i.e., Claim 18 recites “A method of fabricating the solid oxide fuel cell stack of claim 1, the method…”) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
4.	The Final Office action rejections of claim 22, claim 24, and thus dependent claims 25 and 26, and claim 25, and thus dependent claim 26, under 35 U.S.C. 112(a) or 35 U.S.C. 112 withdrawn in view of the correction filed.   
	The Final Office action rejections of claims 21, claim 22, claim 24, and thus dependent claims 25 and 26, claim 25, and claim 26, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in view of the corrections filed.  

5.	Claim 18, and thus dependent claims 19-20, claim 20, claim 21, and claim 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	
A)	Claim 18 as presented includes the following amended features with emphasis added (i.e., underlining) that violate the written description requirement:

    PNG
    media_image1.png
    301
    618
    media_image1.png
    Greyscale

final product of the first sublayer (i.e., the phosphate of an element of the metallic interconnect) is reacting with chromium to form itself which is not supported; there is no basis in any part of the disclosure for such a feature.    
	The disclosure instead teaches the following.  A disposed barrier layer is provided comprising alumina and aluminum dihydrogen phosphate.  The disposed barrier layer comprising alumina and aluminum dihydrogen phosphate is heated to 300 °C [step 220, Fig. 2] form an intermediate barrier layer that includes aluminum-containing phosphate (P53).  The intermediate barrier layer including the aluminum-containing phosphate is heated to a temperature greater than 500 °C to form a reacted barrier layer [step 230, Fig. 3; P56].  

    PNG
    media_image2.png
    214
    503
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    153
    498
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    237
    496
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    324
    529
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    508
    654
    media_image6.png
    Greyscale

See also P58:

    PNG
    media_image7.png
    98
    355
    media_image7.png
    Greyscale

The disclosure thus supports the above method of making and does not support the newly added feature presented and underlined above.  The same is true for second underlined/emphasized feature:  the phosphate of an element of the glass and barium do not react to form the second final product of the third sublayer and barium react to form itself.  There is no basis in any part of the disclosure for such a feature.  The disclosure supports the above method of making and does not support the newly added feature.
	In other words, the phosphate of the metallic interconnect and the phosphate of an element of the glass seal are final products of the reacted barrier layer.  Figure 3A-3C are reproduced below with Examiner annotations including chemical contents and equations:

    PNG
    media_image8.png
    829
    712
    media_image8.png
    Greyscale

The reacted barrier layer as claimed including the first-third sublayers is shown in Figure 4.  The reactions taking place are as follows:
alumina, aluminum phosphate, aluminum meta-phosphate, aluminum dihydrogen phosphate, and combinations thereof- Fig. 3B] [Wingdings font/0xE0] the phosphate of the element of the metallic interconnect that is a part of first sublayer
	
	Specific example using chromium (Cr)
	Cr + [alumina, aluminum phosphate, aluminum meta-phosphate, aluminum dihydrogen phosphate, and combinations thereof- Fig. 3B] [Wingdings font/0xE0] chromium phosphate as part of first sublayer

B)  Element of the glass seal +  [alumina, aluminum phosphate, aluminum meta-phosphate, aluminum dihydrogen phosphate, and combinations thereof- Fig. 3B] [Wingdings font/0xE0]  the phosphate of the element of the glass seal that is part of the second sublayer

	Specific example using barium (Ba)
	Ba + [alumina, aluminum phosphate, aluminum meta-phosphate, aluminum dihydrogen phosphate, and combinations thereof- Fig. 3B] [Wingdings font/0xE0] barium phosphate as part of the second sublayer

Accordingly, the claim as presented is not supported by the written description for the reasons set forth above. 
B)  	Claim 18 is additionally rejected under this statute as the disclosure does not support that the reacted barrier layer (i.e., the barrier layer including first-third sublayers as claimed in claim 1 to which claim 18 is a method of making) is achieved by heating to a temperature greater than 300 °C.  This method step [see Fig. 2, 3B] only results in the intermediate barrier layer (which does not include the first-third sublayers).  It appears the method requires the subsequent heating step (see Fig. 2 and analysis above) in which the intermediate barrier layer, the metallic interconnect, and the glass seal are heated to a temperature greater than 500 °C to form the reacted barrier layer (i.e., the barrier layer of claim 1 with first-third sublayers) (see original claims 19 and 20).
C)	Claim 20 adds new matter to the description as it extends the heating to a temperature greater than 500 °C as being part of the 300 °C heating step which appear to be altogether different method steps based on Figure 2 and the original claims as filed: 

    PNG
    media_image9.png
    339
    446
    media_image9.png
    Greyscale

It appears correction for this issue can be made by way of removing the amended feature added to claim 20.
D)	Claim 21 as amended is reproduced below:

    PNG
    media_image10.png
    111
    596
    media_image10.png
    Greyscale

The barrier layer of claim 1 requires first-third sublayers that are only formed after multiple heating steps as discussed at length above.  The barrier layer of claim 1 including the first-third sublayers, which is a reacted barrier layer, and from which claim 21 depends, is never disclosed in the written description as being disposed directly and adjacent to the constituents at ambient conditions to form a disposed barrier layer.   
E)	Claim 26 recites that “the barrier prevents or reduces the formation of barium chromate” which is not supported by the disclosure, rather, the disclosure teaches that the third sublayer is responsible for this feature (P58 of the PGPUB).   Correction can be made by way of amending claim 26 to “…wherein the third sublayer prevents or reduces formation of barium chromate…”.
	Appropriate correction is required. 
Claim 18, and thus dependent claims 19-20, claim 25, and thus dependent claim 26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 18 recites, “…disposing the barrier layer comprising alumina and aluminum dihydrogen phosphate directly between and adjacent to both the metallic interconnect and the glas seal to form a disposed barrier layer…”  Claim 1 does not have a barrier layer comprising alumina and aluminum dihydrogen phosphate.  The instantly claimed layer comprising alumina and aluminum dihydrogen phosphate is a beginning entity (i.e., “a disposed barrier layer”) for the finally formed (i.e., reacted barrier layer) that has first-third sublayers.  The issue is one of antecedent basis.  For clarity and proper antecedent basis, the claim should be corrected to:
	“disposing a layer comprising alumina and aluminum dihydrogen phosphate directly between and adjacent to both the metallic interconnect to form a disposed barrier layer..”

B)	Claim 18 has been amended in part to recite, “…wherein the third sublayer presents a barrier between the first sublayer and the second sublayer” which is not clear in terms of whether another chemical component is required to be present.  Specifically, because this is a method of making and reactions are taking place, it is not clear if this is stating that the third sublayer provides a new entity of “a barrier” (i.e., some other reacted chemical component) or if this is simply a structural limitation.  Correction can be made by way of amending the claim to, “wherein the third sublayer is present as a barrier between the first sublayer and the second sublayer” (P58).  
C) 	Claim 25 limitation “the chromium of the metallic interconnect” and “the barium of the glass seal.”  There is insufficient antecedent basis for these limitation in the claim.


Claim Rejections - 35 USC § 103
7.	The rejection of claims 1, 11, 21-26 under 35 U.S.C. 103 as being unpatentable over Parihar et al. (US 2014/0342267) in view of Chen et al., “Study on aluminum phosphate binder and related Al2O3-SiC ceramic coating,” Materials Science and Engineering A348 (2003) 29-35 (copy previously provided) is withdrawn in view of the incorporation of the prior-indicated allowable subject matter of claim 7 into independent claim 1.  All rejections pending therefrom are withdrawn.
	The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Wuillemin et al. (US 2019/0379076) in view of Hazel et al. (US 7,314,674) is withdrawn in view of the incorporation of the prior-indicated allowable subject matter of claim 7 into independent claim 1.

Allowable Subject Matter
8.	Claims 1-6, 8-11, 22-24 are allowed.  The prior art fails to provide teaching, suggestion, and/or motivation to achieve a solid oxide fuel cell stack with a barrier layer having first through third sublayers with the specified chemical components in each.  The closest art to this is considered to be Hazel et al. (US 7,314,674) which teaches a metallic substrate 60 (a turbine) that has an outer glassy sealant layer 176 with a two-layer “barrier layer” (168, 172).  Hazel does not teach a third sublayer with the identified chemical components as claimed and in the construct presented as amended.  Accordingly, the claims are allowed.

Response to Arguments
9.	Applicant’s arguments and comments have been fully considered in view of the amendments filed.  Applicant’s pertinent arguments and comments are addressed below with emphasis, wherein all responses submitted by the Examiner are respectfully submitted.  
1)   As an initial matter, Applicant notes that independent claim 1 and its dependent claims 2-4 are directed to a solid oxide fuel cell stack comprising a metallic interconnect, a glass seal, and a barrier layer. In the instant response, independent claim 1 has been amended to specify that the barrier layer comprises alumina and “ a total phosphate.” Applicant concedes that there is no exact basis for the term “total” or the phrase “total phosphate” in the specification as filed. However, Applicant respectfully asserts that a person of ordinary skill in the art reading the specification as filed, would clearly understand that the terms “a phosphate” and “the phosphate” refer to the total phosphate or the total amount of phosphate in the claimed invention.
More specifically, the specification as filed clearly discloses that “[t]he phosphate of the barrier layer 160 includes an aluminum dihydrogen phosphate, an aluminum-containing phosphate, a phosphate of an element of the metallic layer 110, a phosphate of an element of the glass layer 120, or combinations thereof.” (see paragraph [0025] of the specification as filed). The specification also teaches that “[t]he phosphate of the barrier layer 160 includes an aluminum-containing phosphate, an aluminum phosphate hydrate, or a combination thereof.” Id. The specification further teaches that an amount of the phosphate in the barrier layer 160 is in a range from about 1 mol% to about 75 mol% of the barrier layer 160, such as from about 3-45 mol% or 30-60 mol% of the barrier layer 160 (see paragraph [0026] of the specification as filed).
Thus, it is clear from the description of the specification as filed and amended claims 1-4, that “the phosphate” refers to “the total phosphate” in the barrier layer of the claimed invention. Moreover, it is clear from amended claim 1-4 and the specification as filed that “the phosphate” is a total, the sum, or an accumulation of the phosphate of an element of the metallic interconnect, the phosphate of an element of the glass seal, and the aluminum-containing phosphate comprised in the three sublayers of the barrier layer. As such, Applicant respectfully asserts that amended, claims 1-4 are clear and obviate the rejection.
Alternatively, Applicant recognizes that the Examiner has purported to rely on the MPEP to erroneously support an “exact basis” standard of disclosure in the written description to support every word of every claim amendment asserted to date.   Accordingly, if the Examiner is unwilling to amend claims 1-4 as asserted, Applicant respectfully asserts that independent claim 1 and dependent claim 2-4 specifying “a phosphate” or “the phosphate” as examined and described in the specification as filed are clear. Applicant requests the Examiner’s acknowledgement regarding the same.

Response:  The Examiner has not erroneously relied upon an exact basis standard of disclosure in the written description to support every word of every claim amendment asserted to date as argued by Applicant’s represenative.  Any rejections made under 35 U.S.C. 112(a)/first at all (e.g., using the same words found in the disclosure or by any other means that support can be provided).  The Examiner is aware there is no in haec verba requirement to satisfy the description requirement (MPEP § 2163.02).  All rejections presented under 35 U.S.C. 112(a)/first paragraph were not on the basis of “an exact basis standard” but rather on the basis that every claim set filed to date including the instant claim set has included features not supported by the disclosure in any format, whether it be support by way of the written description, drawings, diagrams, implied or intrinsic features, etc.  
Furthermore, the Examiner did not forth any rejection against the language of, “a phosphate” or “the phosphate” of independent claim 1 as previously presented in the claim set.  The Examiner agrees that the feature presented within independent claim 1 is clear with respect to “a phosphate” and “the phosphate” referring to a total/cumulative amount of all phosphates presented.  The issue previously noted was with respect to antecedent basis in the dependent claims given the there are multiple phosphates presented in independent claim 1, and it is not clear if the dependent claim features (such as claim 2) were meant to be one of the individual 3 phosphates detailed, or a cumulative amount of all phosphates present.    
	Thus, claim 1 could certainly be claim 1 as previously provided with amendments to the dependent claims specifying, for example in claim 2, that it is the cumulative amount of all phosphates in the barrier layer meets the amount feature with respect to mol%.  The claims as presented are also accepted with the amendments provided including language not explicitly found in the specification, as the Examiner finds that a person of ordinary skill in the art would understand both the meaning of the feature and that Applicant had possession of the claimed feature.
Id. In some embodiments, the present method 200 includes disposing a barrier layer between the metallic layer 110 and the glass layer 120 at step 210 to form a disposed barrier layer 160 (see FIG. 1; see paragraph [0031] of the specification as filed). Thus, the disposing step resulting in the disposed barrier layer specified in claim 18 is clear and supported by the specification as filed.
The disposed barrier layer 160 of the claimed solid oxide fuel cell stack is heated to a temperature greater than 300 °C to dehydrate, and at least partially react the aluminum dihydrogen phosphate and alumina to form an intermediate barrier layer (see paragraph [0032] of the specification as filed). The heating of the disposed barrier layer 160 at the step 220 may be carried out separately, or in some embodiments, the metallic layer 110 and the glass layer 120 may be heated along with the disposed barrier layer 160 (see paragraph [0033] of the specification as filed). In these embodiments, the disposed barrier layer may be heated in-situ during the operation of an SOFC cell in a SOFC stack. Id.
“On heating, the disposed barrier layer 460 may be converted into an intermediate barrier layer having aluminum-containing phosphate...and reaction of chromium oxide with aluminum-containing phosphate to form chromium phosphate. ” (see paragraph [0054] of the specification as filed). “During heating, glass of the glass seal 420 may soften or melt around the glass transition temperature, and infiltrate the disposed or intermediate barrier layer sufficiently such that ... reaction phases may be formed between the aluminum-containing phosphate of the intermediate barrier layer and elements of the glass seal 420, such as barium...” (see paragraph [0055] of the specification as filed). 
The present method 200 also includes heating the metallic layer 110, the glass layer 120, and the intermediate barrier layer to a temperature greater than 500 °C to form a reacted barrier layer. Thus, heating the disposed barrier layer to temperatures of 300°C, as specified in the amended claims, causes reactions to occur that result in the intermediate and reacted barrier layers of the claimed solid oxide fuel cell stack.
More specifically, in some embodiments, reaction of the aluminum phosphate (e.g., the phosphate of an element of the metallic interconnect) with chromium of the metallic interconnect 710 may form at least a part of the first sublayer 762 (see paragraph [0058] of the specification as filed). In a similar fashion, reaction of the aluminum-containing phosphate (e.g., the phosphate of an element of the glass seal) with barium of the glass seal 720 may form at least a part of the second sublayer 764. Id. 

	Response:  Respectfully, the arguments of Applicant’s representative pertaining to the amendments of claim 18 are founded on an incorrect understanding of the instant invention, wherein the newly proposed claim amendments violate the written description requirement.  Applicant’s representative appears to believe “the phosphate of an element of the metallic 

    PNG
    media_image11.png
    435
    422
    media_image11.png
    Greyscale

The phosphate of the metallic interconnect and the phosphate of an element of the glass seal are final products of the reacted barrier layer, and are not constituted of aluminum phosphate or an aluminum-containing phosphate.  Thus, as more thoroughly outlined in the 35 U.S.C. 112(a)/first paragraph rejection, the amendments provided present new matter and violate the written description requirement.  Appropriate correction is required.  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729